DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 and 19-20, drawn to an electrode or electrode material or catalyst or catalyst material), Species A (an electrode or electrode material), and Species C (wherein the electrochemical device is batteries) in the reply filed on 1/24/2022 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022.

Specification
The disclosure is objected to because of the following informalities: in line 6 of page 2, "active anode mass is loss" should read "active anode mass is lost".  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  "a catalyst material chosen metals and metal oxides" in line 2 should read "catalyst material chosen from metals and metal oxides".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “disposed in and/or on” which is indefinite because the scope of the limitation “disposed in and on” is different than the scope of the limitation “disposed in or on”. It is suggested to amend claim 1 to replace “and/or” with either “and” or “or”. For examination purposes, claim 1 will be read as “disposed in and on”.
Claims 2-12 are rejected by virtue of their dependence on claim 1, and claims 19-20 are rejected by virtue of their incorporation of claim 1 by reference.
Claim 2 recites the limitation “wherein the porous regions are at least partially, substantially, or completely continuous and/or the porous regions have one or more dimension(s) or all dimensions of 100 nm to 200 microns” which is indefinite because the scope of the limitation “wherein the porous regions are at least partially, substantially, or completely continuous and the porous regions have one or more dimension(s) or all dimensions of 100 nm to 200 microns” is different than the scope of the limitation “wherein the porous regions are at least partially, substantially, or completely continuous or the porous regions have one or more dimension(s) or all dimensions of 100 nm to 200 microns”. It is suggested to amend claim 2 to replace “and/or” with either “and” or “or”. For examination purposes, 
Further regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least partly... continuous”, and the claim also recites “substantially... continuous” which is the narrower statement of the range/limitation. Further, the claim recites “completely continuous” which is an even narrow statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, claim 2 recites the broad recitation, “one or more dimension(s)... of 100 nm to 200 microns”, and the claim also recites “all dimensions of 100 nm to 200 microns” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 recites the limitation “disposed on a surface of the electrically conductive 3-D matrix and/or in the porous regions” which is indefinite because the scope of the limitation “disposed on a surface of the electrically conductive 3-D matrix and in the porous regions” is different than the scope of the limitation “disposed on a surface of the electrically conductive 3-D matrix or in the porous regions”. It is suggested to amend claim 7 to replace “and/or” with either “and” or “or”. For examination purposes, claim 7 will be read as “disposed on a surface of the electrically conductive 3-D matrix and in the porous regions”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the invention of claim 4 with the only additional limitation being that "the cloth/fabric is woven or non-woven." Since all cloth/fabric must either be woven or not woven (non-woven), claim 5 fails to further limit the subject matter of claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (CN 108470882 A).
Regarding claim 1, Liu teaches an electrode material (“a tin oxide modified carbon cloth base lithium and sodium metal negative electrode”, [0008], [0034]) comprising:
	an electrically conductive 3-D matrix comprising a plurality of porous regions (“the obtained tin oxide modified carbon cloth base has a porous three-dimensional structure”, [0034], in other words a 3-D matrix with a plurality of porous regions; “lithium metal is adsorbed on the surface and pores of the tin oxide modified carbon cloth base to form a dense continuous conductor”, [0091], in other words, an electrically conductive matrix)
	an active material, wherein the active material is disposed in and/or on at least a portion of the porous regions of the electrically conducting 3-D matrix (“lithium or sodium metal is adsorbed on the surface and pores of the tin oxide-modified carbon cloth base”, [0012] where the lithium or sodium metal is the active material, and the lithium or sodium adsorbed on the pores is in the porous regions of the matrix).
Regarding claim 2, Liu teaches the electrode of claim 1,
	wherein the porous regions are completely continuous (fig. 1 shows that the pores, or spaces between carbon fibers, are continuous with each other)
	and the porous regions have all dimensions of 100 nm to 200 microns (“the size of the pores of the carbon cloth is 2 - 8 µm”, [0034], which falls entirely within the claimed range of 100 nm to 200 µm).
Regarding claim 3, Liu teaches the electrode of claim 1, wherein the electrically conducting 3-D matrix is carbon matrix (“a flexible and porous carbon cloth is used as a supporting substrate”, [0034]).
Regarding claim 4, Liu teaches the electrode of claim 3, wherein the carbon matrix is a carbon cloth/fabric ([0034]).
Regarding claim 5, Liu teaches the electrode of claim 4, wherein the cloth/fabric is woven (fig. 1a shows that cloth/fabric has a woven structure).
Regarding claim 6, Liu teaches the electrode of claim 1, wherein the electrically conducting 3-D matrix is a carbon framework (“a flexible and porous carbon cloth is used as a supporting substrate”, [0034]).
Regarding claim 7, Liu teaches the electrode of claim 1, wherein the active material is disposed on a surface of the electrically conducting 3-D matrix and in the porous regions (“lithium or sodium metal is adsorbed on the surface and pores of the tin oxide-modified carbon cloth base”, [0012] where the lithium or sodium metal is the active material, and the lithium or sodium adsorbed on the pores is in the porous regions of the matrix).
Regarding claim 9, Liu teaches the electrode of claim 1, wherein the active material is a catalyst material a metal (“a tin oxide modified carbon cloth based lithium and sodium metal negative electrode”, [0034], where lithium and sodium are both metals; Liu does not describe lithium and sodium as catalysts, but the examiner notes that this is an intended use and that lithium and sodium metals are capable of being catalysts; The cited prior art teaches all of the positively recited structure of the claimed apparatus, specifically that the active material is a metal. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305).
Regarding claim 12, Liu teaches the electrode of claim 1, wherein at least a portion of a surface of the electrically conducting 3-D matrix is surface modified (“the flexible and porous carbon cloth is .

Claim(s) 1, 8, 10, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jeong et al. (KR 101806593 B1, citations refer to Google Patents machine translation).
Regarding claim 1, Jeong teaches an electrode comprising (“cathode”, Title) comprising:
an electrically conducting 3-dimensional (3-D) matrix comprising a plurality of porous regions (“a positive electrode... includes a porous structure”, ¶4, p. 3, where porous structure corresponds to a plurality of porous regions; “the porous structure is formed by crosslinking or intertwining conductive carbon, metal, or the like to form a three-dimensional net structure”, ¶8, p. 3, i.e. a 3-D matrix; “the porous structure enhances the electron conductivity because the conductive carbon, metal, or the like serves as an electron transfer path”, ¶10, p. 3, highlighting that the conductivity is electrical conductivity; figs. 1-3); 
an active material, wherein the active material is disposed in and/or on at least a portion of the porous regions of the electrically conducting 3-D matrix (“a cathode active material supported on at least a part of the surface and the interior of the porous structure”, ¶4, p. 3, in other words, in and/or on the porous regions of the matrix);
a carbon conductivity aid (“the porous structure includes a conductive material coated on at least a part of a skeleton having conductivity”, ¶13, p. 3; “the conductive material... may be a graphite based material such as KS6; Carbon black such as Super P...”, ¶14, p. 3, which are carbon based materials that aid the conductivity of the 3-D matrix).
Regarding claim 8, Jeong teaches the electrode of claim 1, 
wherein the electrode is a cathode (“a positive electrode”, ¶4, p. 3) 

Regarding claim 10, Jeong teaches the electrode of claim 1, 
wherein the active material is a catalyst material (Jeong teaches that the active material is sulfur or sulfur-carbon composites, ¶16, p. 3, which can be used as catalysts; the examiner notes that “catalyst” is an intended use and that the cited prior art teaches all of the positively recited structure of the claimed apparatus, specifically that the active material is a material. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305)
and the ratio of catalyst material to carbon conductivity aid is 5:95 to 95:5 (“The content of sulfur in the slurry is about 60 wt%... the content of the conductive material is about 15 wt%”, ¶2, p. 4, resulting in a mass ratio of the sulfur catalyst material to the carbon conductivity aid being 60:15, which falls within the claimed range; the slurry contains the active material and carbon conductivity aid to be coated onto the 3-D matrix).
Regarding claim 19, Jeong teaches a device comprising the electrode of claim 1 (“the lithium-sulfur battery includes the positive electrode”, ¶17, p. 4, where a battery is a specific device).
Regarding claim 20, Jeong teaches the device of claim 19, wherein the device is an electrochemical device, specifically a battery (“the lithium-sulfur battery”, ¶17, p. 4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 101806593 B1, citations refer to Google Patents machine translation), further in view of Cheng et al. (CN 103840164 A).
Regarding claim 11, Jeong teaches the electrode of claim 1, wherein the carbon conductivity aid may be anisotropic (e.g. ketjen black, super P) or isotropic (e.g. carbon fiber) or a mixture of more than one carbon conductivity aid (“The conductive material ... may be a graphite based material...; carbon black such as Super P, Super Black, Denka Black, Acetylene Black, Ketjen Black...; Conductive fibers such as carbon fiber”, ¶14, p. 3). Jeong teaches a specific embodiment with Super P (“sulfur, which is a positive electrode active material, and super-p, which is a carbon capable of providing conductivity to the sulfur, are mixed”, ¶1, p. 4).
Jeong does not teach that the carbon conductivity aid is a combination of an anisotropic carbon conductivity aid and an isotropic carbon conductivity aid.
Cheng teaches a carbon conductivity aid for lithium-ion battery (“A method of carbon nano-conducting agent for lithium ion battery aqueous slurry”, Title); since conductivity is a property of the carbon conductivity aid per se, the carbon material is relevant to other types of lithium batteries such as the lithium-sulfur battery of Jeong. Cheng teaches a specific embodiment wherein the carbon conductivity aid is a combination of an anisotropic carbon conductivity aid and an isotropic carbon conductivity aid (“2 grams of graphene, 2 grams of Super-P”, [0036], where graphene is anisotropic and Super-P is isotropic according to the instant specification [0063]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the Super-P carbon conductivity aid of Jeong by substituting the mixture of anisotropic conductivity aid graphene and isotropic conductivity aid Super-P. Such a person would have been motivated to make the substitution since the addition of graphene improves the conductivity of the conductivity aid and therefore improves the performance of the resulting electrode and battery (“Carbon nanomaterials, represented by carbon nanotubes and graphene, have become the research hotspot of a new generation of conductive agents due to their 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728